UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6971


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JAY E. LENTZ,

                      Defendant – Appellant.




Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:01-cr-00150-TSE-1; 1:09-cv-00788-TSE)


Submitted:   December 15, 2011            Decided:   December 19, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jay E. Lentz, Appellant Pro Se. Erik R. Barnett, Assistant
United States Attorney, Patricia Marie Haynes, OFFICE OF THE
UNITED STATES ATTORNEY, Priya B. Viswanath, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jay     E.     Lentz    seeks    to    appeal      the    district       court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate       of    appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2006).             A certificate of appealability will not

issue     absent     “a     substantial       showing       of       the   denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable         jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.   Cockrell,         537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and    conclude     that    Lentz      has   not   made   the        requisite      showing.

Accordingly,       we     deny     a   certificate        of     appealability,         deny

Lentz’s motion to appoint counsel, and dismiss the appeal.                                 We

dispense     with        oral    argument     because       the       facts    and     legal




                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3